DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/16/2022 has been entered. No claims are currently amended.  Claims 1-4, 13, 15, 19 have been cancelled.  Claims 5-12, 14, 16-18, and 20-34 are pending with claims 5-12 withdrawn from consideration.  Claims 14, 16-18 and 20-34 are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 8, filed on 1/16/2022, with respect to 112(a) rejection has been fully considered but is not persuasive.
Applicant made argument that the claim limitation of “said aggregates of larger gradation than microsurfacing gradations” is supported by the specification.
In response, the cited paragraphs in the specification only teaches that the aggregates of the present invention are of a size outside the range specified by the International Slurry Seal Association, but does not teach whether the gradation should be larger or smaller than micro surfacing gradations.  “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” (see MPEP 2163.02).  There is no teaching or suggestion of “said aggregates of larger gradation than microsurfacing gradations”.  Therefore, the specification fails on the “reasonable clarity” portion of the standard in MPEP 2163.02.  Even though “outside those specified by the International Slurry Seal Association” [0005 spec.] include larger and smaller than those specified by the International Slurry Seal Association, it is not sure which one the applicant was in possession of at the time of filing.
Applicant made argument that since the International Slurry Seal Association gradation specifications are incorporated into the Application by reference, the metes and bounds of the limitation are determinable. The slurry seal gradation specifications included by reference specify the maximum gradation of 3/8 inch. Therefore, aggregate gradation of the present invention is larger than 3/8 inch.
In response, “essential material” may not be incorporated by reference unless the reference is a US patent or PG Pub.  See MPEP 608.01(p) and Rule 1.57(d).  “Essential material” includes material necessary to satisfy either 112(a) or 112(b).  See Rule 1.57(d)(1) and (d)(2).  If the International Slurry Seal Association disclosure is necessary to provide an enabling disclosure under 112(a) or to make the claims sufficiently definite to avoid a 112(b) rejection, then it cannot be incorporated by reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16-18 and 20-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14 and 18 recites “said aggregates of larger gradation than microsurfacing gradations”, and “aggregates of suitable gradation larger than microsurfacing gradation”, respectively.  This is not supported by the specification.  The specification teaches “The aggregates of the invention do not meet gradations as used in various slurry seal or micro surfacing” [0002 spec.], “wherein the aggregate gradation is outside those specified by the International Slurry Seal Association” [0005 spec.], and “Suitable preferred aggregates are any aggregates defined by gradation as are common in use for hot mix applications and not having a gradation for use in slurry seal applications. These aggregates and their gradation may themselves be modified by the addition of various materials to improve their performance.” [0044]  One of ordinary skill cannot draw conclusion of “said aggregates of larger gradation than microsurfacing gradations” or “aggregates of suitable gradation larger than microsurfacing gradation” based on these teachings.
Claims 16-17 and 20-34 are rejected likewise as depending on claims 16 and 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-18 and 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 18 recites “said aggregates of larger gradation than microsurfacing gradations”, and “aggregates of suitable gradation larger than microsurfacing gradation”, respectively.  Since it has no basis in the originally filed specification and is new matter, one of ordinary skill has no objective means of determining the metes and bounds of this limitation.  It is not known what range “larger gradations than microsurfacing gradations” refers to based on the specification.  It’s not possible to determine what range of gradations is disclosed in the specification.
Claims 16-17 and 20-34 are rejected likewise as depending on claims 16 and 18.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06 II.  Since the metes and bounds of the claim cannot be determined, no art rejection is made in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                     
                                                                                                                                                                                   
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762